UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 17, 2012 PDL BioPharma, Inc. (Exact name of Company as specified in its charter) 000-19756 (Commission File Number) Delaware 94-3023969 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 932 Southwood Boulevard Incline Village, Nevada89451 (Address of principal executive offices, with zip code) (775) 832-8500 (Company’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 2011 Annual Bonus Plan On January 17, 2012, the Compensation Committee (the Compensation Committee) of the Board of Directors (the Board) of PDL BioPharma, Inc. (the Company) evaluated the Company’s performance against the 2011 corporate performance goals established for the Company’s 2011 Annual Bonus Plan as set forth below: 2011 Corporate Goal Weight Optimize Value of Patent Estate 65 % Implement Corporate Strategy & Business Development 20 % Manage Risk and Maintain Capital Structure within Guidelines 10 % Enhance Investor Relations 5 % Total % Following this review, the Compensation Committee determined that 90% of the 2011 corporate goals established for the Company’s 2011 Annual Bonus Plan were achieved. The Compensation Committee also reviewed, for each of the Company’s named executive officers (other than Mr. McLaughlin whose annual bonus is based solely upon achievement of the corporate performance goals described above), the level of achievement of each named executive officer’s 2011 individual goals established for the Company’s 2011 Annual Bonus Plan and made the following determinations: · Mr. Stone achieved 100%; · Ms. Krumel achieved 90%; and · Mr. Hart achieved 150%. Based on the foregoing and under the terms of the 2011 Annual Bonus Plan, the Compensation Committee approved the bonuses set forth in the chart below for each of the Company’s named executive officers: Name Title 2011 Annual Bonus Plan Bonus John P. McLaughlin President and Chief Executive Officer $ Christopher Stone Vice President, General Counsel and Secretary $ Caroline Krumel Vice President of Finance and Principal Accounting Officer $ Danny Hart Deputy General Counsel and Assistant Secretary $ 2012 Base Pay On January 17, 2012, the Compensation Committee approved the following base salary increases for each of the named executive officers as set forth in the chart below: Name Title 2012 Base Salary % Increase from 2011 Base Salary John P. McLaughlin President and Chief Executive Officer $ % Christopher Stone Vice President, General Counsel and Secretary $ 4 % Caroline Krumel Vice President of Finance and Principal Accounting Officer $ 3 % Danny Hart Deputy General Counsel and Assistant Secretary $ % 2012 Annual Bonus Plan On January 17, 2012, the Compensation Committee approved a cash bonus plan covering the named executive officers for fiscal year 2012 (the 2012 Annual Bonus Plan). Bonuses under the 2012 Annual Bonus Plan will be determined by reference to 2012 corporate performance against the Company’s 2012 corporate goals approved by the Board of Directors and by reference to 2012 individual performance against the 2012 individual goals approved by the Compensation Committee. The corporate and individual performance determinations are then weighted for each named executive officer. The target bonus percentages and the maximum bonus percentage of the named executive officers’ annual average W-2 compensation and the weighting of corporate and individual goals that will be used to determine each of our named executive officers’ fiscal year 2012 bonuses are set forth in the chart below: Name Title Target Bonus Maximum Bonus Ratio of 2012 Corporate Goals/ 2012 Individual Goals John P. McLaughlin President and Chief Executive Officer % % 100%/0 % Christopher Stone Vice President, General Counsel and Secretary 50
